                                                          DIRECT DIAL    929.294.2549
                                                          DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                        November 12, 2019

By CM/ECF


The Chambers of the Honorable Judge LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

Dear Judge DeArcy Hall,

        We write to bring to the Court’s attention the attached transcript from the parties’
discovery conference before Magistrate Judge Bulsara last week, during which Judge Bulsara
declined Plaintiffs request to lift the discovery stay to seek documents or information from our
client, Defendant Moira Donegan.

       We believe that statements made by counsel for Plaintiff Stephen Elliott during the
November 6 conference shed light on Plaintiff’s reasons for suing Ms. Donegan in the first
place and only serve to reinforce why the Court should grant our motion to dismiss the Second
Amended Complaint.

                                                     Respectfully submitted,



                                                     Roberta A. Kaplan, Esq.
                                                     Kaplan Hecker & Fink LLP

                                                     Counsel for Defendant Moira Donegan
